Title: General Orders, 13 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook June 13th 1777.
Rockingham.Romney.Rye.


At a General Court Martial, held the 9th Inst: whereof Col. Marshall was President—Capt: Jesse Roe was tried for “Insulting and ill-treating Mr Calclough Conductor of waggons, on the march from Morristown”—acquitted, and justified by the court.
The General approves the sentence, and orders Capt: Roe to be released 

from his arrest with honor—He also approves the sentence of the same Court Martial held the 11th Instant, before which Alexander Brandon, of the 1st Pennsylvania regiment was tried for “Horse-stealing”—and acquitted—The prisoner is to be immediately released from confinement.
Different modes of promotion having prevailed in the army; productive of confusion and discontent in many instances—The Commander in Chief thinks it necessary to establish the following general rule to prevent all further disputes and inconveniencies on this head—All commissioned officers to rise regimentally, and according to seniority, ’till they arrive to the rank of captain; and from that, in the line of the State they belong to, by seniority also, ’till they attain the rank of Colonel—This rule however to admit of exceptions, where particular officers signalize themselves by a conduct of extraordinary merit, or where others prove themselves unworthy of preferement, by the want, or neglect of cultivating, any qualification requisite to constitute the good officer.
Ten men, fit for the purpose, from each brigade, to parade this evening—6 o’clock at Col. Biddle’s quarters to form a company of pioneers—He is to provide them with a sufficient number of proper officers, and with every thing necessary, to qualify them, for doing their duty immediately, in case of a march of the army—They are to encamp near his quarters.
After Orders.
Such rifles as belong to the States, in the different brigades, to be immediately exchanged with Col. Morgan for musquets—Officers commanding brigades are desired to pay attention to this matter, as the nature of the service requires the utmost dispatch. If a sufficient number of rifles (public property) can not be procured, the Brigadiers are requested to assist Col. Morgan, either by exchanging, or purchasing those that are private property.
Those brigades that have not furnished the number of rifle-men, returned to the Adjutant General, for Colonel Morgan’s Corps, are desired to send them immediately.
